     Case 2:16-cv-01115-DDP-SS Document 39 Filed 10/15/18 Page 1 of 2 Page ID #:292



       Carol A. Sobel, SBN 84483
 1     LAW OFFICE OF CAROL A. SOBEL
       725 Arizona Avenue, Suite 300
 2     Santa Monica, CA 90401
 3
       (t) 310 393-3055
       (e) carolsobel@aol.com
 4
       John P. Given SBN 269787
 5     2461 Santa Monica Boulevard, #463
       Santa Monica, CA. 90404
 6     (t) 310 471-8485
       (e) john@johngiven.com
 7
 8     Attorneys for Plaintiffs
 9     Additional Counsel on Following Page
10
11                       UNITED STATES DISTRICT COURT
12              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
13
       VENICE JUSTICE COMMITTEE, et           Case No.: 16-cv-01115-DDP-SS
14     al.,
15
                                              ORDER RE: FURTHER STATUS
                                              REPORT RE SETTLEMENT
16
                               PLAINTIFFS,    DATE: OCT. 12, 2018
17                                            TIME: NONE
                     vs.                      CTRM: 9C
18     CITY OF LOS ANGELES, et al.,
                                              HON. DEAN D. PREGERSON
19                             DEFENDANTS.
20
21
22
23
24
25
26
27
28
     Case 2:16-cv-01115-DDP-SS Document 39 Filed 10/15/18 Page 2 of 2 Page ID #:293




 1          On June 14, 2018, the parties to the above-captioned action filed a Notice of
 2    Settlement with the Court and informed the Court that the settlement agreement was
 3    fully executed by all parties. The parties requested, and the Court agreed, to vacate
 4    all pending case scheduling dates and set a date of August 14, 2018 by which the
 5    parties were to advise the Court whether the settlement was completed.
 6          The parties then filed a status report with the Court, advising that the Claims
 7    Board approved the monetary component of the settlement but that the approval of
 8    the City Council was still required because the settlement agreement also provides
 9    for a revision to the challenged municipal ordinance.
10          At the request of the Plaintiffs, the Court extended the time to complete the
11    settlement to and through October 12, 2018. Plaintiffs now advise the Court that the
12    City Council approved the settlement on October 10, 2018 and that the parties need
13    a further extension to complete the monetary payment provided in the settlement.
14    Accordingly, Plaintiffs request that the Court extend the time to do so and file a
15    Notice of Dismissal for the Court’s approval to and through November 9, 2018 to
16    complete the settlement.
17          The Court finds good cause to grant the requested relief. Plaintiffs will file a
18    Notice of Dismissal for the Court’s approval within seven (7) days of the completion
19    of the settlement. If the settlement is not completed by November 9, 2018, Plaintiffs
20    will file a report with the Court advising of the status of the settlement.
21
22    Dated: 10/15/18
                                              UNITED STATES DISTRICT JUDGE
23
24
25
26
27
28

                                                 1
